Citation Nr: 0732780	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Evaluation of intervertebral disc syndrome at L4 and L5 
with degenerative arthritis, currently evaluated as 20 
percent disabling. 

2.  Evaluation of sciatica, left lower extremity, currently 
evaluated as 10 percent disabling. 

3. Evaluation of sciatica, right lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision, by the Boston, Massachusetts, Regional Office (RO), 
which denied the veteran's claims for increased ratings for 
intervertebral disc syndrome at L4 and L5 with degenerative 
arthritis, sciatica in the left lower extremity, and sciatica 
in the right lower extremity.  The veteran perfected a timely 
appeal to that decision.  

On April 5, 2006, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO.  A transcript of that 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence for which he provided oral waiver of RO 
review under 38 C.F.R. § 20.1304 (2007).  Subsequently, in 
May 2007, the veteran submitted additional evidence directly 
to the Board for which he also provided oral waiver of RO 
review under 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The low back disability retains functional flexion 
greater than 30 degrees.  

2.  Current manifestations of the veteran's left and right 
leg sciatica are consistent with moderate neuropathy of the 
sciatic nerves.  There is evidence of weakness. 


CONCLUSIONS OF LAW

1.  Intervertebral disc syndrome at L4 and L5 with 
degenerative arthritis is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2007).  

2.  The criteria for a rating of 20 percent for sciatica, 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2007).  

3.  The criteria for a rating of 20 percent for sciatica, 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2005 from the RO to the veteran that was 
issued prior to the initial RO decision in September 2005.  
That letter informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
January 2006 SOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for an increased ratings for the 
lumbar spine disorder is being denied, such matter is moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for intervertebral 
disc syndrome at L4-S5 and sciatica, left and right lower 
extremities, given that the veteran has offered testimony at 
a hearing before the Board, given that he has been provided 
all the criteria necessary for establishing increased 
ratings, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The records indicate that the veteran suffered a back injury 
in service in 1978; he was diagnosed with low back muscles 
spasms.  

The veteran's initial claim for service connection for a low 
back disorder (VA Form 21-526) was received in December 2004.  
Submitted in support of his claim were VA progress notes 
dated from March 2004 through December 2004.  

The records show that the veteran underwent an EMG/NVS on 
September 30, 2004 to evaluate radiculopathy.  It was noted 
that the veteran complained of numbness in his right medial 
thigh since 1978.  It was also noted that the associated low 
back pain radiates to the right knee.  The study revealed 
evidence of peripheral neuropathy of the tested nerves in 
lower extremities with the right peroneal nerve bearing the 
brunt.  There was no evidence of a right L4, L5, S1 motor 
radiculopathy; and there was no evidence of a femoral 
neuropathy, bilaterally.  

On December 6, 2004, the veteran was seen at a VA neurology 
clinic for consultation and evaluation of his low back 
disorder.  It was noted that the veteran has had chronic and 
intermittent low back pain ever since he strained his back in 
service.  The veteran indicated that he continued to work 
with the pain; however, things changed in about July with no 
obvious inciting event.  Since then, he has had back pain 
with associated groin pain.  The veteran indicated that he 
has discovered that twisting and bending exacerbate either 
the back and groin pains.  He also noted that activities such 
as running or walking long distances definitely increased low 
back pain and causes radiating pain and numbness to both 
anterior thighs.  It was noted that those symptoms dissipate 
at least to a major extent with rest.  The veteran denied any 
bowel or bladder control symptoms and denied sexual 
dysfunction.  The examiner noted that MRI of the lumbar 
spine, performed in September 2004, shows a mild but definite 
bilateral lower extremity peripheral neuropathy.  The 
examiner stated that the veteran's symptoms are definitely 
handicapping; he really cannot walk for any prolonged 
distance.  

Examination revealed a full range of motion in the lower 
back.  Although there was mild limitation of reversal of 
lumbar lordosis when he bends forward, no paraspinous or 
spinous percussion, tenderness, no paraspinous muscle spasm, 
no vertebral step off.  He walked well on heels and toes.  
Straight leg raising negative bilaterally in the sitting 
position.  Straight leg raising supine on the right produced 
left (crossover) lumbar pain.  Reverse straight leg raise was 
negative right leg, but positive left leg, indicating 
irritation of upper lumbar roots.  There were normal 
vibration, joint position sense, sharp/dull discrimination 
and light touch.  Reflexes were 1+/2 upper extremities, 3 at 
the knees, and 2 at the ankles.  Plantar responses 
unequivocally flexor on the left, unequivocally extensor on 
the right.  

The impression was peripheral neuropathy.  The examiner 
stated that the veteran has a mild peripheral neuropathy that 
may or may not be related to his highly arched feet and 
therefore maybe genetic.  He explained that most of the 
veteran's symptoms were probably not secondary to the 
peripheral neuropathy.  The examiner further noted that most 
of the veteran's symptoms were explained by his MRI, which 
demonstrated multilevel lumbar degenerative disc disease and 
spine disease which has caused spinal canal stenosis and 
multiple foraminal stenoses.  

The veteran was afforded a VA medical examination in January 
2005, at which time it was noted that he has been suffering 
from residual back injury.  Due to the spine condition, he 
ahs suffered from pain located in the lower back area since 
1978; the pain occurs constantly.  It was noted that the pain 
travels from his back to the lower legs.  The pain was 
described as crushing, aching, and oppressing in nature; it 
was also described as sharp and cramping.  The veteran rated 
the pain as 8 out of 10.  The pain can be elicited by 
physical activity and stress; the pain is relieved by rest, 
medication and changes in lifestyle.  It was noted that both 
sides of the lower spine and both sides of the groin area are 
painful, and both legs give out.  The veteran reported being 
self employed as an auto mechanic; he noted that it is 
getting more painful to perform his daily duties.  He stated 
that his condition does not cause incapacitation.  He noted 
that the functional impairment caused by the back pain 
included lifting, twisting, and prolonged standing or 
sitting.  The condition resulted in 4 times lost from work 
per week.  It was further noted that the veteran has been 
suffering from sciatica since 1978; the parts of the body 
affected by the nerve disease are his lower back, groin, and 
both legs.  The veteran had problems with tingling, numbness, 
abnormal sensation, as well as constant pain and weakness of 
the affected parts.  The condition resulted in 6 times lost 
from work per week.  

On examination, it was noted that the veteran's posture was 
within normal limits.  Gait was within normal limits.  
Examination of the thoracolumbar spine revealed complaints of 
radiating pain on movement to both groin.  Muscle spasm was 
present paraspinal.  There was tenderness noted on 
examination of the paraspinal.  There was positive straight 
leg raising on the left.  There was no ankylosis of the 
spine.  Flexion was to 60 degrees, extension to 10 degrees, 
lateral flexion was to 15 degrees, bilaterally, and rotation 
was to 15 degrees, bilaterally.  Pain occurred at the same 
degree in each plane of motion.  The examiner noted that 
range of motion of the spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  There were signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  L1 sensory deficit of normal.  L2 sensory 
deficit of normal.  L4 sensory deficit of right lateral thigh 
and L5 sensory deficit of the right lateral leg.  The 
intervertebral disc syndrome did not cause any bowel 
dysfunction, bladder dysfunction or erectile dysfunction.  
The examiner stated that there was the L4, L5 nerve 
involvement revealing findings of neuralgia; there was 
sensory dysfunction with findings of impaired sensory 
dermatome.  X-ray study of the lumbar spine revealed 
degenerative arthritis and joint narrowing.  The pertinent 
diagnoses were degenerative arthritis and disc disease of the 
lumbar spine with intervertebral disc syndrome at nerve root 
L4 and L5; the subjective factors are pain.  The examiner 
also reported a diagnosis of sciatica, with the subjective 
factors being pain and objective factors are x-ray factors.  

The Board notes that a VA Form 21-4192 [Request for 
Employment Information in Connection with Claim for 
Disability Benefits] dated in June 2005 from the veteran 
indicating that he was self employed from September 1987 to 
March 2005, and that he worked 40 hours per week.  The 
veteran indicated that he stopped working due to chronic pain 
in the back and legs due to his service related back 
disorder, and recommendation from the VA neurologist to make 
changes in his lifestyle.  This Form also indicated that the 
veteran was not receiving nor was he entitled to receive, as 
a result of his employment, sick, retirement, or other 
benefits.  

The veteran was seen at a neurology clinic in June 2005.  The 
veteran indicated that the pain starts in the lower back to 
the groin, down both legs, right worse than the left.  He 
noted that the right leg pain travel medial thigh, stops at 
the knee, then to the bottom of the foot.  The pain in the 
left leg travels down the medial thigh than stops at the 
knee.  Following an evaluation, the assessment was advanced 
multilevel lumbar spondylosis.  It was advised that the 
veteran continue with physical therapy and follow up at the 
pain clinic.  

At his personal hearing in April 2006, the veteran argued 
that the current ratings do not adequately compensate him for 
the pain and suffering caused by his back disorder.  The 
veteran indicated that he had his own business, working as a 
mechanic, but he had to stop working because of his back 
problems.  The veteran reported that he was currently 
employed as a custodian in the school system; he noted that 
they make concessions for him so that he doesn't have to do 
any heavy lifting or heavy pushing.  The veteran indicated 
that his wife does all of the heavy lifting around the house; 
he stated that his activities are limited by pain in his back 
and legs.  The veteran reported that he also had muscle 
spasms in his back.  The veteran related that he suffered 
from pain, stiffness and weakness in the morning until his 
joints loosen up two hours after awakening.  The veteran 
indicated that he has been issued a back brace; he also uses 
a TENS unit and a heating pad for the pain.  The veteran 
testified that the back pain progresses as the week 
progresses.  The veteran indicated that he is unable to use 
his knees because his right leg goes out on him; he stated 
that he has fallen on several occasions as a result of leg 
weakness.  The veteran indicated that he currently had more 
problems with his left leg.  The veteran indicted that the 
problem was with his knees, as he is unable to bend his 
knees.  

Submitted at the hearing were VA progress notes, dated from 
May 2005 to February 2006.  During a clinical visit in 
October 2005, it was noted that he had a neurosurgical 
consultation this summer, but there was no plan to operate as 
his damage is too extensive.  It was noted that his TENS unit 
was helping a lot.  His right leg gets weaker with time, his 
feet gets painful, and his right leg gives out.  It was also 
noted that his sleep was interrupted with pain.  On 
examination, he had difficulty walking on heels secondary to 
back pain and right quad weakness.  The assessment was back 
pain with radiculopathy; he still did not want pain pills.  
On January 19, 2006, the veteran complained of painful and 
swollen knee.  He also reported that the back pain was 
becoming more bothersome; he reported wearing a back support 
brace at work.  It was noted that the veteran walks 3 miles a 
day as physical therapy for his severely disabling back pain.  
The veteran requested medication; he was prescribed 400 mg 
Ibuprofen; and he was prescribed Tramadol.  On January 31, 
2006, it was noted that the veteran was issued a large and 
form brace with panel.  It was noted that the veteran had 
been having increasing back pain and sciatica pains, and he 
needed new back support.  

A VA progress note, dated in November 2006, indicates that 
the veteran was seen for a follow up evaluation of his back 
pain.  He stated that he had been having severe pain in his 
left knee and lower back; sleep was disturbed.  Pain was 
located in the lower back, down the right leg, that gives up.  
He reported difficulty walking.  

Received in July 2007 was the result of an MRI, performed by 
U-Masss Memorial Health Alliance in May 2007.  The study, 
which consisted of multiplanar imaging of the lumbosacral 
spine, revealed increased T1 and T2 signal seen in the 
endplates at L4-L5 associated with endplate spurring 
consistent with degenerative disease.  The L5-S1 disc showed 
diffuse bulging without focal protrusion; there was moderate 
narrowing of the left exit foramen and mild narrowing of the 
right exit foramen at this level.  The conclusion was severe 
lumbar spondylosis with endplate spurring throughout the 
region.  There was evidence of disc degeneration and bulging 
at multiple levels.  Bulging was asymmetric or associated 
with a broad based protrusion at L4-L5 and L3-L4.  There was 
also foraminal narrowing present at multiple levels due to 
disc, facet and endplate changes.  Lateral narrowing of the 
canal is also present at L1-L2 again related to facet and 
ligamentum falvum changes.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  


A.  Intervertebral disc syndrome at L4 and L5 with 
degenerative arthritis.

The veteran is presently assigned a 20 percent evaluation for 
intervertebral disc syndrome at L4 and L5 with degenerative 
arthritis under Diagnostic Codes 5243-5237.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5237 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

For purposes of this case, the Board notes that under DC 5003 
for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. DC 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  38 C.F.R. § 4.71(a), DCs 5003, 5010.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher evaluation.  The 
veteran has been assigned a 20 percent evaluation for the low 
back disability.  In order to warrant a higher evaluation, 
there must be the functional equivalent of limitation of 
flexion to 30 degrees or less.  Such functional restriction 
may be due to limitation of motion, pain, pain on motion, 
weakness, excess fatigability and incoordination.  DeLuca.  

The Board has considered the veteran's testimony and finds it 
credible.  However, the lay statements do not establish that 
his flexion is limited to 30 degrees or less due to any 
factor, including pain on motion or pain on use.  As 
disclosed by the January 2005 VA examination report, while 
the veteran displayed 60 degrees forward flexion, pain began 
at 60 degrees of motion.  Even if the Board accepts that 
where pain begins such is the functional restriction; his 
functional restriction is better than 30 degrees.  .In 
October 2005, it was noted that he had a neurosurgical 
consultation this summer, but there was no plan to operate as 
his damage is too extensive.  At that time, it was noted that 
the veteran's sleep was interrupted with pain.  At his 
hearing, the veteran reported back spasm.  When seen in 
November 2006, it was noted that the veteran was having 
severe pain in the lower back.  A back brace was ordered, and 
medication was prescribed.  This evidence establishes that he 
has a back disability, pain and pain on motion, but the same 
evidence establishes that his flexion is functionally better 
than 30 degrees.  The most probative evidence establishes 
that pain begins at 60 degrees.  

Based on the lay and medical evidence, the Board finds that 
the service-connected disability warrants no more than a 20 
percent evaluation.  Furthermore, there is no competent 
evidence of ankylosis of the spine.  Likewise, the Board does 
not find that the above-noted evidence demonstrates the 
veteran's low back disability has been manifested by any 
incapacitating episodes.  In fact, during the January 2005 VA 
examination, the veteran stated that his condition did not 
cause incapacitation; he has not reported any incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.  Thus, a rating under diagnostic 
code 5243 is not warranted.  

B.  Sciatica, left and right lower extremities.

With respect to neurological manifestations, the veteran is 
in receipt of separate 10 percent ratings for sciatica and 
for radiculopathy of the right and left lower extremities, 
respectively, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The effective date of those awards is December 14, 2004.  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  
General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree.  

Many of the clinical manifestations of the veteran's left and 
right leg sciatica are no more than mild in severity.  
Significantly, in January 2005, the examiner noted that the 
objective factors were pain.  On evaluation in June 2005, 
motor strength was 5/5 in the lower extremities, and 
sensation to pinprick and light touch was normal.  Deep 
tendon reflexes were 2+.  However, the Board notes that the 
veteran has reported significant, daily leg radiculopathy.  
In October 2005, it was noted that the right leg gets weaker 
with time, his feet gets painful, and the right leg gives 
out.  On examination, he had difficulty walking on heels due 
to back pain and quad weakness.  Under the circumstances, the 
Board is of the opinion that the veteran's right and left leg 
sciatica is more appropriately described as moderate, and a 
20 percent evaluation for this disability is more 
appropriate.  As severe clinical findings have not been 
demonstrated (for example, in sensory deficits and muscle 
strength) a rating in excess of 20 percent for right and left 
leg sciatica is not appropriate.  

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) (1).  The record does 
not show that the veteran's back or left leg sciatica, alone, 
has required hospitalization, or that manifestations of 
either disability exceed those contemplated by the schedular 
criteria.  The clinical record shows that the veteran's low 
back and bilateral leg disabilities impact on his 
occupational functioning was decreased mobility, problems 
with lifting and carrying, and decreased strength of the 
lower extremity.  It was noted that the veteran currently 
worked as a custodian.  The veteran described significant 
difficulty with his back in performing his job duties; 
however, he did not report any significant lost work days as 
a result of his disabilities.  The examiners, while noting 
the difficulties caused by the veteran's back and leg pains, 
do not indicate that either the low back disability or 
sciatica in the lower extremities, alone, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996)  


ORDER

A rating in excess of 20 percent for intervertebral disc 
disease at L4 and L5 with degenerative arthritis is denied.  

A 20 percent rating for sciatica, left lower extremity is 
granted, subject to applicable law governing the award of 
monetary benefits.  

A 20 percent rating for sciatica, right lower extremity is 
granted, subject to applicable law governing the award of 
monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 



 Department of Veterans Affairs


